            Case 1:93-cr-00180-LAK Document 1001 Filed 12/31/20 Page 1 of 2



UNITED STATES DISTRICT COURT
                          R
SOUTHERN DISTICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MOHAMMAD SALAMEH,

                                        Plaintiff,


                    -against-                                                              19-cv-4002 (LAK)
                                                                                          (93-cr-0180 (LAK))

UNITED STATES OF AMERICA,

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                                             MEMORANDUM OPINION

LEWIS A. KAPLAN, District Judge.

                   On April 30, 2019, Mohammad Salameh, a federal inmate in consequence of his

conviction in the first World Trade Center bombing case, moved under Federal Rule of Criminal

Procedure 41(g) for return of property seized from him many years ago. [DI 1. 1] On November 18,

2019, the government conceded that Salameh "may" be entitled to the property and in any case

undertook to return the $2,615 and 32 dinars in question, whereupon the Court directed the

government to do so. (93-cr-180 (LAK) DI 928, 929] The money nevertheless has not been

forthcoming. So, on March 3, 2020, the Court directed entry ofjudgment against the United States

and in favor of Salameh for the $2,615. [DI 26.] Judgment was entered on the following day. [DI 27.]

The judgment, according to Salameh, remains unsatisfied.

                    Salameh now moves to hold the United States in contempt of court for failure to

comply with the Court's order and judgment. [DI 30.]

                    Salameh is entitled to the return of his property. Judgment was entered in his favor,



                    "DI" references are to the docket in l 9-cv-4002 unless otherwise indicated..
Case 1:93-cr-00180-LAK Document 1001 Filed 12/31/20 Page 2 of 2
